 


109 HR 4869 IH: To require the Director of National Intelligence to release documents captured in Afghanistan or Iraq during Operation Desert Storm, Operation Enduring Freedom, or Operation Iraqi Freedom.
U.S. House of Representatives
2006-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4869 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2006 
Mr. Hoekstra introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select) 
 
A BILL 
To require the Director of National Intelligence to release documents captured in Afghanistan or Iraq during Operation Desert Storm, Operation Enduring Freedom, or Operation Iraqi Freedom. 
 
 
1.Release of documents captured in Iraq and Afghanistan 
(a)In generalThe Director of National Intelligence shall make publicly available on an Internet website all captured documents. 
(b)Review by Director of National IntelligenceThe Director of National Intelligence may review a captured document before making such document publicly available under subsection (a). The Director shall not be required to make a captured document publicly available under subsection (a) if— 
(1)in the case of a captured document that is reviewed by the Director before the date of the enactment of this Act, the Director submits to the relevant congressional committees a description of the criteria the Director used to determine it is not appropriate to make a captured document publicly available and such captured document meets such criteria; or 
(2)in the case of a captured document that is reviewed by the Director on or after the date of the enactment of this Act, the Director submits to the relevant congressional committees a description of the criteria the Director shall use to determine if it is not appropriate to make a captured document publicly available and the captured document meets such criteria. 
(c)Submission of description of non-released documents 
(1)Review before date of enactmentNot later than 90 days after the date of the enactment of this Act, the Director of National Intelligence shall submit to the relevant congressional committees a report containing— 
(A)a description of each captured document that, before such date, the Director determined should not be made publicly available; and 
(B)an explanation as to why the Director does not consider it appropriate to make such captured document publicly available. 
(2)Review after date of enactmentNot later than 30 days after the Director of National Intelligence determines that a captured document should not be made publicly available pursuant to subsection (b)(2), the Director shall submit to the relevant congressional committees a report containing a description of such captured document and an explanation as to why the Director does not consider it appropriate to make such document publicly available. 
(3)Request for documentThe Director of National Intelligence shall make a copy of each captured document available to the relevant congressional committees for review upon request of the Chairman of any of such relevant congressional committees. The Director shall make such copy available in either classified or unclassified form. 
(d)Publication or review date 
(1)In generalThe Director of National Intelligence shall begin making captured documents publicly available pursuant to subsection (a) not later than 30 days after the date of the enactment of this Act. 
(2)Documents collected prior to date of enactment 
(A)In generalNot later than the date described in subparagraph (B), for each captured document captured or collected before the date of the enactment of this Act, the Director of National Intelligence shall make such captured document publicly available pursuant to subsection (a) or shall submit to the relevant congressional committees a report regarding such captured document pursuant to subsection (c). 
(B)DatesThe date described in this subparagraph is— 
(i)September 30, 2006, for captured documents captured or collected during Operation Enduring Freedom and Operation Iraqi Freedom; and 
(ii)March 31, 2007, for captured documents captured or collected during Operation Desert Storm. 
(3)Documents collected after date of enactmentFor each captured document that is captured or collected on or after the date of the enactment of this Act, not later than 60 days after the date on which such captured document is captured or collected, the Director of National Intelligence shall make such captured document publicly available pursuant to subsection (a) or shall submit to the relevant congressional committees a report regarding such captured document pursuant to subsection (c). 
(e)Weekly reportNot later than 7 days after the date of enactment of this Act, and weekly thereafter until each captured document captured or collected before the date of the enactment of this Act is made publicly available pursuant to subsection (a) or described in a report submitted pursuant to subsection (c), the Director of National Intelligence shall submit to the relevant congressional committees a report describing the progress in making captured documents publicly available. 
(f)DefinitionsIn this section: 
(1)Captured documentThe term captured document means a document captured or collected in Afghanistan or Iraq, including a document collected from the Government of Iraq or from a private person and including a document in electronic form, during Operation Desert Storm, Operation Enduring Freedom, and Operation Iraqi Freedom. 
(2)Relevant congressional committeesThe term relevant congressional committees means the Permanent Select Committee on Intelligence of the House of Representatives and Select Committee on Intelligence of the Senate.  
 
